internal_revenue_service date number info release date uil numbers conex-122305-03 cc ita b4 attention dear this letter is in response to your inquiry dated date on behalf of your asks that the congress amend the educator constituent mr expense deduction found in sec_62 of the internal_revenue_code to permit individuals who provide home schooling to deduct various educational expenses mr cannot take the educator expense deduction for home schooling expenses mr under current law the congress would need to change current law to allow a deduction for such expenses generally for taxable years beginning in or an eligible_educator may claim as an adjustment_to_gross_income up to dollar_figure of otherwise deductible sec_162 expenses paid for books supplies computer equipment and related software other equipment and supplementary materials used by the educator in the classroom sec_62 an eligible_educator is a kindergarten through grade teacher instructor counselor or principal in a school for at least hours during a school year the term school means any school which provides elementary or secondary education as determined under state law sec_62 an individual who provides home schooling cannot claim the educator expense deduction even if the expense is of the type listed in sec_62 because the educator expense deduction is allowable only if he or she could otherwise deduct the expenses under sec_162 as ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business to carry on a trade_or_business a taxpayer must ordinarily sell for profit either goods or services or both for example a teacher or instructor employed by either a public or private school who receives a salary would be considered to be in the trade_or_business of being an educator however an individual who provides free services to others including to family members generally is not carrying_on_a_trade_or_business accordingly he or she could neither claim deductions under sec_162 nor claim an educator expense deduction i hope this information is helpful please call of my staff at if you have any questions sincerely robert m brown acting associate chief_counsel income_tax accounting
